DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-5, 8-11, 13-14 and 17-20 are pending wherein claims 1 and 13 are correctly indicated as amended, claim 17 is indicated as (Previously Presented) but has been amended, claims 2, 6-7, 12, 15-16 and 21-22 have been canceled. 

Status of Previous Rejections
	The previous rejection of claims 1, 3-5, 8-11 and 14 under 35 U.S.C. 103 as being unpatentabel over Haruna et al. (JP 2008-303413) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
	Claims 17-20 are allowed.
	Claims 17-20 are allowable for the reasons as set forth in the Office Action of October 8, 2020. 

	Claims 1, 3-5, 8-11 and 13-14 have incorporated the allowable subject matter of claim 12 into the claim and therefore are allowable for the reasons as set forth in the Office Action of October 8, 2020. 



Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Timothy Worrall on April 9, 2021
	This application has been amended as follows:
9. (Currently Amended) The alloy of claim 1, wherein the alloy has a standard deviation in hardness of less than or equal to 10 Hv.

	In line 6 of claim 1, “Oto 0.5 wt% Mo” should be “0 to 0.5% Mo” as in the claims filed on September 10, 2020. 

	In line 4 of claim 17 “or equal to 0.1 wt% Nin a BCC phase” should be “or equal to 0.1 wt% N in a BCC phase” as in the claims filed on September 10, 2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/              Primary Examiner, Art Unit 1796